Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Non-Final Office Action mailed August 14th, 2020. Applicant’s amendments to claims 1-2, 7-9, 15, and 17-19, as described on pages 8-11 have been deemed sufficient to overcome the previous 35 USC § 112(b) and 35 USC § 103 art rejections through the addition of the “second operation when the acquired reaction is outside an expected range… and being an operation in which the robot moves more…” as supported by the specification paragraphs [0095]. However, as the change the scope of the claim, new art rejections for claims 1 and 17-19 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below, with minor changes to reflect amendments.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US Pre-Granted Publication No. US 2017/0334065 A1 hereinafter “Liao in view of Hayashi (US Pre-Granted Publication No. US 2019/0160683 A1 hereinafter “Hayashi”) further in view of Thapliya et al. (US Pre-Granted Publication No. US 2017/0266812 A1 hereinafter “Thapliya”).


	Regarding claim 1 Liao discloses:

	A robot, comprising: an operator configured to cause the robot to operate; and a processor; (Liao [0016] [0023] wherein the software run by the hardware is interpreted to be equivalent to a processor, as is the processing module) wherein the processor: acquires adornment information indicating an adornment that is applied to the robot,  (Liao [0023-0026] wherein the robot interacts with a variety of different outfits) …  controls the operator to perform a first operation corresponding to the acquired adornment information … (Liao [0023-0026] wherein the robot interacts with a variety of different outfits, wherein the operator is interpreted to being a controller for the robotic device as a whole).

	Liao does not appear to disclose:

	the adornment information being obtained based on a captured image of the robot, or acquires, after controlling the operator to perform the first operation, a reaction of a certain target to the first operation, and controls the operator to perform a second operation when the acquired reaction is outside an expected range, the second operation being different from the first operation and being an operation in which the robot moves more or over a longer period of time than in the first operation.

	However, in the same field of endeavor of robotic controls Hayashi discloses:

	“the adornment information being obtained based on a captured image of the robot,”  (Hayashi [0110-0111] [0200] where the camera ids the clothes can use the normal due to continuation)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the image recognition of Hayashi with the control system of Liao because one of ordinary skill would have been motivated to make this modification in order to accurately identify the clothing applied to the robot and change the behavior accordingly (Hayashi [0208]).

	Additionally, Liao in view of Hayashi do not appear to disclose:

	acquires, after controlling the operator to perform the first operation, a reaction of a certain target to the first operation, and controls the operator to perform a second operation when the acquired reaction is outside an expected range, the second operation being different from the first operation and being an operation in which the robot moves more or over a longer period of time than in the first operation.

	However, in the same field of endeavor of robotic controls Thapliya discloses:

	“acquires, after controlling the operator to perform the first operation, a reaction of a certain target to the first operation, (Thapliya [0056] wherein a first operation occurs between the user and the device) and controls the operator to perform a second operation when the acquired reaction is outside an expected range, the second operation being different from the first operation (Thapliya [0057] wherein the device response to the operator being upset in a disappointed way, i.e. by moving its head and shoulders to droop see also fig. 14) and being an operation in which the robot moves more or over a longer period of time than in the first operation.” (Thapliya [0057] wherein the device response to the operator being upset in a disappointed way, i.e. by moving its head and shoulders to droop see also fig. 14). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second interaction of Thapliya with the control system of Liao and Hayashi because one of ordinary skill would have been motivated to make this modification in order to determine when the robot is not prepared for the response or interaction and naturally progress instead of being stuck in this state by trying to recognize an appropriate response (Thapliya [0004] [0056]).

	Regarding claim 2 Liao in view of Hayashi and Thapliya discloses all of the limitations of claim 1 but Liao does not appear to further disclose:

	an imager configured to capture the image of the robot, wherein the processor acquires the adornment information based on the image of the robot 15captured by the imager.  

	However, in the same field of endeavor of robotic controls Hayashi discloses:

	“an imager configured to capture the image of the robot, wherein the processor acquires the adornment information based on the image of the robot 15captured by the imager.”   (Hayashi [0110-0111] [0200] where the camera ids the clothes can use the normal due to continuation).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the image recognition of Hayashi with the control system of Liao because one of ordinary skill would have been motivated to make this modification in order to accurately identify the clothing applied to the robot and change the behavior accordingly (Hayashi [0208]).

	Regarding claim 6 Liao in view of Hayashi and Thapliya discloses all of the limitations of claim 1 and further discloses:

	The robot according to claim 1, wherein 5the processor: determines whether or not the adornment is applied to the robot, and acquires the adornment information when a determination is made that the adornment is applied to the robot. (Liao [0023] wherein certain actions i.e. movements are made based on the accouterments).

	Regarding claim 13 Liao in view of Hayashi and Thapliya discloses all of the limitations of claim 1 and further discloses:

	The robot according to claim 1, wherein the adornment of the robot includes a costume or an accessory.  (Liao [0015-0016] [0021] [0026-0027]). 

	Regarding claim 18 Liao discloses:

	A robot control method, comprising: acquiring adornment information indicating an adornment that is applied to a robot, (Liao [0023-0026] wherein the robot interacts with a variety of different outfits) … controlling the robot to perform a first operation corresponding to the acquired adornment information …  (Liao [0023-0026] wherein the robot interacts with a variety of different outfits). 

	Liao does not appear to disclose:

	the adornment information being obtained based on a captured image of the robot; or acquiring, after controlling the robot to perform the first operation, a reaction of a certain target to the first operation; and controlling the robot to perform a second operation when the acquired reaction is outside an expected range, the second operation being different from the first operation and being an operation in which the robot moves more or over a longer period of time than in the first operation.


	However, in the same field of endeavor of robotic controls Hayashi discloses:

the adornment information being obtained based on a captured image of the robot,”  (Hayashi [0110-0111] [0200] where the camera ids the clothes can use the normal due to continuation)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the image recognition of Hayashi with the control system of Liao because one of ordinary skill would have been motivated to make this modification in order to accurately identify the clothing applied to the robot and change the behavior accordingly (Hayashi [0208]).

	Additionally, Liao in view of Hayashi do not appear to disclose:

	acquiring, after controlling the robot to perform the first operation, a reaction of a certain target to the first operation; and controlling the robot to perform a second operation when the acquired reaction is outside an expected range, the second operation being different from the first operation and being an operation in which the robot moves more or over a longer period of time than in the first operation.

	However, in the same field of endeavor of robotic controls Thapliya discloses:

	“acquiring, after controlling the robot to perform the first operation, a reaction of a certain target to the first operation; (Thapliya [0056] wherein a first operation occurs between the user and the device)  and controlling the robot to perform a second operation when the acquired reaction is outside an expected range, the second operation being different from the first operation (Thapliya [0057] wherein the device response to the operator being upset in a disappointed way, i.e. by moving its head and shoulders to droop see also fig. 14) and being an operation in which the robot moves more or over a longer period of time than in the first operation.” (Thapliya [0057] wherein the device response to the operator being upset in a disappointed way, i.e. by moving its head and shoulders to droop see also fig. 14). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second interaction of Thapliya with the control system of Liao and Hayashi because one of ordinary skill would have been motivated to make this modification in order to determine when the robot is not prepared for the response or interaction and naturally progress instead of being stuck in this state by trying to recognize an appropriate response (Thapliya [0004] [0056]).

	Regarding claim 19 Liao discloses:

	A non-transitory computer-readable storage medium storing a program executable by a computer of a robot, the robot having (Liao [0016-0017] wherein the identification and processing module can have image identification and the accouterments include an identification module)37 an operator that causes the robot to operate; and the program being executable to control the computer to perform processes comprising: acquiring adornment information indicating an adornment that is applied to the robot, (Liao [0023-0026] wherein the robot interacts with a variety of different outfits) … controlling the operator to perform a first operation corresponding to the acquired adornment information; … (Liao [0023-0026] wherein the robot interacts with a variety of different outfits). 

	Liao does not appear to disclose:

	the adornment information being obtained based on a captured image of the robot; or acquiring, after controlling the robot to perform the first operation, a reaction of a certain target to the first operation; and controlling the robot to perform a second operation when the acquired reaction is outside an expected range, the second operation being different from the first operation and being an operation in which the robot moves more or over a longer period of time than in the first operation.

	However, in the same field of endeavor of robotic controls Hayashi discloses:

	“the adornment information being obtained based on a captured image of the robot,”  (Hayashi [0110-0111] [0200] where the camera ids the clothes can use the normal due to continuation)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the image recognition of Hayashi with the control system of Liao because one of ordinary skill would have been motivated to make this modification in order to accurately identify the clothing applied to the robot and change the behavior accordingly (Hayashi [0208]).



	acquiring, after controlling the robot to perform the first operation, a reaction of a certain target to the first operation; and controlling the robot to perform a second operation when the acquired reaction is outside an expected range, the second operation being different from the first operation and being an operation in which the robot moves more or over a longer period of time than in the first operation.

	However, in the same field of endeavor of robotic controls Thapliya discloses:
 
	“acquiring, after controlling the robot to perform the first operation, a reaction of a certain target to the first operation; (Thapliya [0056] wherein a first operation occurs between the user and the device)  and controlling the robot to perform a second operation when the acquired reaction is outside an expected range, the second operation being different from the first operation (Thapliya [0057] wherein the device response to the operator being upset in a disappointed way, i.e. by moving its head and shoulders to droop see also fig. 14) and being an operation in which the robot moves more or over a longer period of time than in the first operation.” (Thapliya [0057] wherein the device response to the operator being upset in a disappointed way, i.e. by moving its head and shoulders to droop see also fig. 14). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the second interaction of Thapliya with the control system of Liao and Hayashi because one of ordinary skill would have been motivated to make this modification in .

	Claims 3-5, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Hayashi and Thapliya as applied to claim 1 as above, further in view of Augenbraun et al. (US Pre-Granted Publication No. US 2007/0061040 A1 hereinafter “Augenbraun”).

	Regarding claim 3 Liao in view of Hayashi and Thapliya discloses all of the limitations of claim 2 but does not appear to further disclose:

	wherein the imager captures a mirror image of the robot that is reflected in a mirror.

	However, in the same field of endeavor of robotic controls Augenbraun discloses:

	“wherein the imager captures a mirror image of the robot that is reflected in a mirror.” (Augenbraun [0208] wherein the base charging station includes mirrors to reflect signals from the robot, and the signal sensors can be visual/optical sensors [0077])
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the mirror of Augenbraun with the control system of Liao and Hayashi because one of ordinary skill would have been motivated to make this modification in order to 

	Regarding claim 4 Liao in view of Hayashi and Thapliya and Augenbraun discloses all of the limitations of claim 4 and Liao further discloses:

	The robot according to claim 3, wherein: the operator causes the robot to move, (Liao [0023] wherein certain actions i.e. movements are made based on the accouterments) …  

	Liao does not appear to disclose:

	and when the operator causes the robot to move to a position where the mirror is provided, the imager captures the mirror image of the robot that is reflected in the mirror.

	However, in the same field of endeavor of robotic controls Augenbraun discloses:

	“and when the operator causes the robot to move to a position where the mirror is provided, the imager captures the mirror image of the robot that is reflected in the mirror.” (Augenbraun [0208] wherein the base charging station includes mirrors to reflect signals from the robot, and the signal sensors can be visual/optical sensors [0077]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the mirror of Augenbraun with the control system of Liao and Hayashi 

	Regarding claim 5 Liao in view of Hayashi and Thapliya and Augenbraun disclose all of the limitations of claim 4 but Liao does not appear to disclose:

	wherein: the mirror is provided on a charging station that charges the robot, and 34 the imager captures the image of the robot via the mirror while the robot is charged by the charging station.  

	However, in the same field of endeavor of robotic controls Augenbraun discloses:

	“wherein: the mirror is provided on a charging station that charges the robot, and 34 the imager captures the image of the robot via the mirror while the robot is charged by the charging station.” (Augenbraun [0208] wherein the base charging station includes mirrors to reflect signals from the robot, and the signal sensors can be visual/optical sensors [0077]). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the mirror and charger of Augenbraun with the control system of Liao and Hayashi because one of ordinary skill would have been motivated to make this modification in order to ensure the robot is properly aligned and ensure that the correct tasks are being completed, such as one dependent on attachments or exterior objects as well as to help ensure that the charger 

	Regarding claim 7 Liao in view of Hayashi and Thapliya discloses all of the limitations of claim 1 and further discloses:

	The robot according to claim 1, wherein: … as the adornment information (Liao [0016-0017] wherein the identification and processing module can have image identification and the accouterments include an identification module) … (Hayashi [0200] where the camera ids the clothes)

	Liao does not appear to disclose: 

	based on the captured image of the robot, the adornment applied to the robot, or an external device located external to the robot determines, or and the processor acquires, from the external device, determination results determined by the external device… 

	However, in the same field of endeavor of robotic controls Hayashi discloses:

	“based on the captured image of the robot, the adornment applied to the robot,”  (Hayashi [0110-0111] [0200] where the camera ids the clothes can use the normal due to continuation)



	Additionally, Liao in view of Hayashi does not appear to disclose:

	an external device located external to the robot determines, or and the processor acquires, from the external device, determination results determined by the external device…

	However, in the same field of endeavor of robotic controls Augenbraun discloses:

	“an external device located external to the robot determines,” and “and the processor acquires, from the external device, determination results determined by the external device…” (Augenbraun [0208] wherein the base charging station includes mirrors to reflect signals from the robot, and the signal sensors can be visual/optical sensors [0077] i.e. the external device of the base guides the robot based on the images captured by the robot).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the exterior mirror of Augenbraun with the control system of Liao and Hayashi because one of ordinary skill would have been motivated to make this modification in order to ensure the robot is properly aligned and ensure that the correct tasks are being completed, such as one dependent on attachments or exterior objects (Augenbraun [0208]).

	Regarding claim 16 Liao in view of Hayashi and Thapliya discloses all of the limitations of claim 1 but does not appear to disclose:

	the robot according to claim 1; and a charging station that charges the robot.  

	However, in the same field of endeavor of robotic controls Augenbraun discloses:

	“the robot according to claim 1; and a charging station that charges the robot.” (Augenbraun [0208] wherein the base charging station includes mirrors to reflect signals from the robot, and the signal sensors can be visual/optical sensors [0077]).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the mirror and charger of Augenbraun with the control system of Liao and Hayashi because one of ordinary skill would have been motivated to make this modification in order to ensure the robot is properly aligned and ensure that the correct tasks are being completed, such as one dependent on attachments or exterior objects as well as to help ensure that the charger and the robot are properly aligned when moving to a charging point by using the mirrors to help align the device. (Augenbraun [0208]).

	Claims 8-9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Hayashi and Thapliya as applied to claim 1 above, further in view of Saijo (Foreign Patent Document No. JP2002144260 A hereinafter “Saijo”).

	Regarding claim 8 Liao in view of Hayashi and Thapliya discloses all of the limitations of claim 1 but does not appear to disclose:

	the processor: detects an action that is performed with respect to the robot by a certain target, controls the operator to perform an interaction operation to respond to the action 20when the processor detects the action, and controls the operator to perform a spontaneous solo operation when the processor does not detect the action, the solo operation being performed by the robot alone independently from the certain target and not involving interaction with the certain target.

	However, in the same field of endeavor of robotic controls Saijo discloses

	“the processor: detects an action that is performed with respect to the robot by a certain target, (Saijo [0054] wherein the robot tacks and interacts with an object) controls the operator to perform an interaction operation to respond to the action 20when the processor detects the action, and controls the operator to perform a spontaneous solo operation when the processor does not detect the action, (Saijo [0064] wherein the robot can move based on inputs from the target, or autonomously adjust based on self-diagnosis i.e. solo operations.) the solo operation being performed by the robot alone independently from the certain target and not involving interaction with the certain target. (Saijo [0064] wherein the robot can move based on inputs from the target, or autonomously adjust based on self-diagnosis i.e. solo operations).



	Regarding claim 9 Liao in view of Hayashi and Thapliya and Saijo disclose all of the limitations of claim 8 but Liao does not appear to further disclose:

	wherein the solo operation includes an operation corresponding to the adornment information.  

	However, in the same field of endeavor of robotic controls Saijo discloses:

	“wherein the solo operation includes an operation corresponding to the adornment information.” (Saijo [0064] wherein the robot can move based on inputs from the target, or autonomously adjust based on self-diagnosis i.e. solo operations.)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the robot target and solo operation of Saijo with the control system of Liao and Hayashi because one of ordinary skill would have been motivated to make this modification in order to allow for appropriate controls to be taken based on environmental factors like if a user 

	Regarding claim 12 Liao in view of Hayashi and Thapliya and Saijo disclose all of the limitations of claim 8 and Liao further discloses:

	The robot according to claim 8, wherein the certain target is a human or an 15animal.  (Liao [0030-0031] wherein the user is a human).

	Regarding claim 14 Liao in view of Hayashi and Thapliya and Saijo discloses all of the limitations of claim 8 and Liao further discloses:

	The robot according to claim 8, wherein an adornment operation when the robot performs the interaction operation and an adornment operation when the robot … are different from each other, even if the adornment applied to the robot when the robot performs the interaction operation is the same as the adornment applied to the robot when the robot performs … are the same.  (Liao [0023] wherein certain actions i.e. movements are made based on the accouterments).

	Liao does not appear to disclose:

	solo operations 

	However, in the same field of endeavor of robotic controls Saijo discloses:

	“solo operations” (Saijo [0064] wherein the robot can move based on inputs from the target, or autonomously adjust based on self-diagnosis i.e. solo operations.)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the robot target and solo operation of Saijo with the control system of Liao and Hayashi because one of ordinary skill would have been motivated to make this modification in order to allow for appropriate controls to be taken based on environmental factors like if a user is present or not, and if there is a target to interact with, or otherwise just continue autonomously behaving. (Saijo [0010-0018]).


	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Hayashi and Thapliya and Saijo as applied to claim 14 above, and further in view of Su (US Pre-Granted Publication No. US 2019/0118104 A1 hereinafter “Su”).


	Regarding claim 15 Liao in view of Hayashi and Saijo disclose all of the limitations of claim 14 and Liao further discloses:

The robot according to claim 14… adornment operation,36 … as compared to the adornment operation performed by the robot as a part of the solo operation.  (Liao [0023] wherein certain actions i.e. movements are made based on the accouterments).

	Liao does not appear to disclose:

	wherein while the robot performs the interaction operation, the processor causes the robot to perform, … an operation which is more likely to cause the certain target to react,

	However, in the same field of endeavor of robotic controls Su discloses:

	“wherein while the robot performs the interaction operation, the processor causes the robot to perform, … an operation which is more likely to cause the certain target to react,” (Su [0045-0046] [0141] [0150] wherein the robot reacts based on an action of the user, i.e. the robot has a first operation, then is acted on by the user, and has a second reaction such as listening to a book, and then reacting to a book)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the interaction and reaction of Su with the control system of Liao and Hayashi because one of ordinary skill would have been motivated to make this modification in order to allow for various types of interaction of the robot with a target that can be altered based on environmental stimulants and react to initial operations taken by a user (Su [0150]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Hayashi and Thapliya and Augenbraun as applied to claim 16 above, and further in view of Yasukawa (Foreign Patent Document JP2013139067 A hereinafter “Yasukawa”).

	Regarding claim 17 Liao in view of Hayashi and Augenbraun disclose all of the limitations of claim 16 and Liao further discloses:

	The robot control system according to claim 16, … and the processor …

	Liao does not appear to disclose:

	wherein 10the charging station comprises: a station-side imager that captures the image of the robot; and a transmitter that sends the image of the robot captured by the station-side imager to the robot, the robot further comprises 15a receiver that receives the captured image sent from the charging station, and the or acquires the adornment information based on the captured image received by the receiver.  

	However, in the same field of endeavor of robotic controls Hayashi discloses:
	
	“acquires the adornment information based on the captured image received by the receiver.” (Hayashi [0110-0111] [0200] where the camera ids the clothes can use the normal due to continuation)



	Additionally, Liao in view of Hayashi do not appear to disclose:

	wherein 10the charging station comprises: a station-side imager that captures the image of the robot; and a transmitter that sends the image of the robot captured by the station-side imager to the robot, the robot further comprises 15a receiver that receives the captured image sent from the charging station, and the

	However, in the same field of endeavor of robotic controls Augenbraun discloses:

	“wherein 10the charging station comprises:” (Augenbraun [0208] wherein the base charging station includes mirrors to reflect signals from the robot, and the signal sensors can be visual/optical sensors [0077])

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the charger of Augenbraun with the control system of Liao and Hayashi and Thapliya because one of ordinary skill would have been motivated to make this modification in order to ensure the robot is properly aligned and ensure that the correct tasks are being completed, 

	Additionally, Liao in view of Hayashi and Augenbraun does not appear to disclose:

	a station-side imager that captures the image of the robot; and a transmitter that sends the image of the robot captured by the station-side imager to the robot, the robot further comprises 15a receiver that receives the captured image sent from the charging station, and the

	However, in the same field of endeavor of robotic controls Yasukawa discloses:

	“a station-side imager that captures the image of the robot; and a transmitter that sends the image of the robot captured by the station-side imager to the robot, the robot further comprises 15a receiver that receives the captured image sent from the charging station, and the” (Yasukawa [0018-0019] [0012] fig. 1 element 8 wherein the camera is on the base and sends information to the robot 1)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the station side imager, transmitter, and receiver of Yasukawa with the control system of Liao and Hayashi and Thapliya and Augenbraun because one of ordinary skill would have been motivated to make this modification in order to accurately depict and view the 

	Claims 10-11 were cancelled and therefore not examined on their merits. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140095007 A1 discloses a means for a robot to interact to a user interaction when confused or outside of an expected range.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664        
                                                                                                                                                                                                /JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664